Motion for permission to proceed as a poor person granted. The appeal may be perfected upon one typewritten copy of the record and six typewritten copies of the brief and appendix. Peter A. Daniels, Esq., 89 Main Street, Binghamton, assigned to represent defendant upon this appeal, pursuant to section 722 of the County Law. Cross motion to dismiss appeal, from order denying motion to vacate judgment of conviction rendered in County Court of Broome County on Hovember 19, 1953, and sentence as a second felony offender imposed in such court on October 29, 1962, denied. We need not determine, on this motion, whether such application was properly made pursuant to section 1943 of the Penal Law (see People v. Machado, 17 N Y 2d 440; People v. Jones, 17 N Y 2d 404). The order, insofar as it denied defendant’s application to vacate the prior conviction, is appealable (Code Crim. Pro., § 517). Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur.